—Orders of disposition, Family Court, New York County (Rhoda Cohen, J.), entered on or about July 21, 1997, which, to the extent appealed from, upon a finding of permanent neglect, terminated the parental rights of respondent putative father and committed custody and guardianship of the subject children to the Commissioner of Social Services and petitioner agency for the purpose of adoption, unanimously affirmed, without costs.
Based largely on its assessments of witness credibility, Family Court properly found by clear and convincing evidence that petitioner agency exercised “diligent efforts” to reunite respondent with the subject children (Matter of Sheila G., 61 NY2d 368, 384), and that he nonetheless failed to stay in contact with the children during the relevant statutory period, or to plan for their future (see, Matter of Star Leslie W., 63 NY2d 136, 143-145). The record also sufficiently demonstrates that the disposition is the option most in accord with the children’s best interests (see, supra, at 147-148). Concur — Ellerin, P. J., Wallach, Lerner, Rubin and Buckley, JJ.